C. S., sec. 6217, provides that if a workman receives personal injury by accident arising out of and in the course of any employment, etc., compensation shall be paid, etc.
The courts have favored a liberal construction of these statutes, and held that where the statute says "personal injury by accident," the harm suffered is first to be considered and, next, whether it was unexpected or undesigned. In this view it would seem, therefore, that if an injury is sustained in the course of employment and is not caused by the wilful intention of the employee to injure himself or to injure another, compensation should be allowed under the statute. Our statutes make no mention of the effect of contributory negligence in such cases.
It is said in the treatise on Workmen's Compensation Acts, published by Cyc.-Corpus Juris System, p. 65, thereof, that "an injury may have accidentally been sustained, although resulting from carelessness or negligence."
In Vennen v. New Dells Lumber Co., 161 Wis. 370, 373, Ann. Cas. 1918B, 293, 154 N.W. 640, L.R.A. 1916A, 273, it is said:
"The intention of the legislature to include accidental injuries resulting from negligence within the language of the Compensation Act is so manifest that there is no room to indulge in construction of the language employed. In the popular sense the words as used in the Compensation Act, referring to a personal injury accidentally sustained by an employee while performing services growing out of and incidental to his employment, include all accidental injuries, whether happening through negligence or otherwise except those intentionally self-inflicted."
And in Mann v. Glastonbury Knitting Co., 90 Conn. 116,96 A. 368, 369, L.R.A. 1916D, 86, it was held:
"It is plain enough from the terms of the act that, when an injury arising from a risk of the business is suffered while the employee is doing the thing which his employment *Page 37 
fairly requires him to do, he will be entitled to compensation (except when the injury is caused by the wilful and serious misconduct of the injured employee, or by his intoxication), although he was doing the work in a negligent or unusual way."